Motion for a stay granted on the terms and conditions contained in thle order to show cause, dated December 28, 1962. The petitioner’s time within which to serve and file his petitioner’s points is extended to and including January 17, 1963, with notice of argument for the February 1963 Term of tips court, said proceeding to be argued or submitted when reached. Respondents’ points are to be served and filed on or before February 1, 1963. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.